Name: Commission Regulation (EEC) No 337/81 of 9 February 1981 adopting protective measures applicable to imports of clams
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 81 Official Journal of the European Communities No L 37/ 17 COMMISSION REGULATION (EEC) No 337/81 of 9 February 1981 adopting protective measures applicable to imports of clams order to be able to assess their effect on the market situation before they expire, to determine what measures, if necessary, should be applied thereafter ; Whereas , according to information at present avail ­ able, the market situation in other parts of the Community is not such as to call for special measures ; whereas, therefore, the protective measures should apply only to imports into Italy, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ] ), as last amended by Regulation (EEC) No 3443/80 (2 ), and in particular Article 22 (2) thereof, Whereas, on 9 December 1980 , the Italian Govern ­ ment requested that the Commission adopt protective measures relating to the importation of clams origi ­ nating in non-member countries ; Whereas, in recent months, there has been a consider ­ able increase in imports of clams from non-member countries compared with imports during the corres ­ ponding period of previous years ; Whereas, since the imported product has the same commercial characteristics as the Italian product, these imports caused a fall in prices of the latter ; whereas in view of the foreseeable volume of imports and their prices it is to be feared that the fall already recorded will become excessive ; Whereas this situation has given rise to serious marketing difficulties for the domestic product ; Whereas these marketing difficulties have led to increased stocks ; whereas the sale of these stocks and of further production will be considerably hampered by the considerable volume of imports at the price levels obtaining at present ; Whereas the data available to the Commission at present lead to the conclusion that as a result of imports the Italian clams market is affected by serious disturbances which could endanger the objectives of Article 39 of the Treaty ; whereas, under these condi ­ tions, it is necessary to adopt protective measures in respect of these products ; whereas it is advisable to this end to suspend importation of the abovemen ­ tioned products into Italy ; Whereas it is necessary to limit for the time being the period of application of these protective measures in 1 . Importation into Italy of grooved carpet shell and other molluscs of the family Veneridae :  frozen (subheading ex 03.03 B IV a) 4) of the Common Customs Tariff,  in the non-frozen state (subheading ex 03.03 B IV b) 2) of the Common Customs Tariff with the exception of molluscs in their shells ,  prepared or preserved (subheading ex 16.05 B II) of the Common Customs Tariff originating in non-member countries is suspended with immediate effect until 14 June 1981 . 2 . However, for products for which proof is furnished that on the date of entry into force of this Regula ­ tion they were under way to the Community, importation will not be refused . 3 . Proof that the products fulfil the condition referred to in paragraph 2 shall be furnished to the satisfac ­ tion of the competent authorities, in particular by :  the information shown in the ship's log-book,  the bills of lading and other transport docu ­ ments . Article 2 (&gt;) OJ No L 20, 28 . 1 . 1976, p . 1 . (2 ) OJ No L 359, 31 . 12 . 1980, p . 13 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 37/ 18 Official Journal of the European Communities 10 . 2 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission